DETAILED ACTION
This Office action is in reply to application no. 17/333,452, filed 28 May 2021, with a preliminary amendment filed 22 December 2021 which is acknowledged and entered.  Claims 3 and 13 have been cancelled.  Claims 1, 2, 4-12 and 14-19 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2 and 4-10, drawn to methods for identifying input based on a parameter, classified in G06N3/0445.
II. Claims 11, 12 and 14-19, drawn to methods for simulating a processing activity similar to a brain activity, classified in G06N3/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes for using brain and activity data. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are directed to different processes, are classified differently, and a search for one is unlikely to yield results relevant to the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
During a telephone conversation with Rachael Leventhal on 25 January 2022 a provisional election was made without traverse to prosecute the invention of inventive group I, claims 1, 2 and 4-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11, 12 and 14-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The applicant uses several terms in the claims which he does not define and which are not terms of art, and so are interpreted by the Examiner, using the broadest reasonable interpretation, as follows: “automated robotic process” is not anywhere defined but is used throughout the specification to refer to processes that can be carried out by software, and so is interpreted as “software-based process”.  A “brain region parameter” is any datum relating to a brain region or activity in a brain region.  An “activity parameter” is any datum relating to an activity.  In the phrase “robotic input”, the word “robotic” is considered mere labeling and given no patentable weight.  A “component of an AI solution” is any hardware, software or data that might be of use in a solution; “AI” without more is mere labeling and given no patentable weight.  “Functional media” are interpreted as media containing any information that may be acted upon, as all the functional media contain are data.  “Robotic input”, being input to the robotic process e.g. software, is interpreted as “input”.  That a human is “engaged in a task of interest” modifies the human and not the claimed process, and so is considered but given no patentable weight as being outside the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a method, which is a statutory category of invention, a process.  The claim(s) recite(s) receiving data, analyzing it nondescriptly, identifying three numbers in no particular manner from the data, selecting a component of a solution based on some of these numbers, and identifying input based on at least one of the numbers. 
This judicial exception is not integrated into a practical application because aside from the bare inclusion of generic computers and labelling the selected component as being of an “AI solution”, the claims do nothing more than what was set forth above, which is mental work.  A human can look at data, determine numbers related to the data, select manners of solving a problem relating to the data, and determine an input (e.g. an additional datum to provide) mentally; students in mathematics classes do all of this quite routinely.  
The interpretation of the data, e.g. “an activity level of at least one brain region”, does not change the analysis at all, because the data received in the first step could include a list of brain regions and associated activity levels, so the claimed identification would require nothing more than looking at a particular data pair from such a list.  The activity level itself could then serve as the claimed brain region parameter.  The term “activity parameter” is so broad as to encompass nearly anything whatever, as is “action parameter”.
As the claims only manipulate data related to various parameters, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes it clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.  See MPEP § 2106.05(c).
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying the method is “computer-implemented” and then setting out a sequence of functionally-claimed steps, devoid of technical or algorithmic detail, does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes that it is “computer implemented”.  This element is recited at a high degree of generality and the specification makes it clear, ¶1158, that nothing more than “conventional algorithmic computers”, i.e. generic computers, are required.
They only perform generic computer functions of receiving and nondescriptly manipulating data.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – the generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.
The dependent claims further do not amount to significantly more than the abstract idea: claims 12, 14 and 19 are simply further descriptive of the type of information being manipulated, claims 15-17 consist entirely of a mere duplication of parts, of no patentable significance at all and which in any case does nothing to make the invention less abstract; claim 18 simply adds more and equally abstract manipulation of data.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Intrator (U.S. Publication No. 2020/0086127, filed 18 September 2019) in view of Nel et al. (U.S. Publication No. 2020/0082735, filed 12 September 2019).

In-line citations are to Intrator.
With regard to Claim 1:
Intrator teaches: A computer-implemented method [0063; it uses a “specially programmed computer”] for selecting an AI solution for an automated robotic process, [0446; it uses an “AI model” such as a “neural network”] the method comprising:
receiving at least one functional media, wherein the functional media comprises information indicative of brain activity by a human engaged in a task of interest; [0136; “electrical signal data representative of individual's brain electrical activity is received from an apparatus configured to be worn on an individual's head”; this may be done, 0139, while the person is performing a “task”]
analyzing the at least one functional media;
identifying an activity level in at least one brain region; [0139-40; the electrical activity is analyzed to determine a high “activity level” in several “brain activity features” and this can be graphed two-dimensionally]
identifying a brain region parameter and an activity parameter; [0139; “activity” in a particular “region” of the brain is increased; 0140; the amount of time (10 minutes) reads on an activity parameter]
identifying an action parameter based on, at least in part, at least one of the brain region parameter and the activity parameter; [0141; a “Y-axis represents the different features or functional neural networks in the cognitive area and the “heat” color map represents the strength of activity of features”]
selecting a component of the AI solution based on, at least in part, at least one of the brain region parameter, the activity parameter, or the action parameter… [0441; a “machine learning algorithm” is “selected” to analyze the “mental state of the particular individual”] 

Intrator does not explicitly teach identifying robotic input based on, at least in part, at least one of the brain region parameter or the activity parameter, but it is known in the art.  Nel teaches a virtual reality learning system which is “neuroadaptive”. [title] It gathers “inputs” for its “deep neural network model”, [0107] and the “inputs” may relate to “brain wave activity”. [0112] Nel and Intrator are analogous art as each is directed to an AI solution making use of brain activity information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Nel with that of Intrator in order to adapt a training model, as taught by Nel; [0004] further, it is simply a combination of known parts with predictable results, simply performing Nel’s step after those of Intrator; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 2:
The method of claim 1, further comprising determining a configuration parameter based on, at least in part, at least one of the selected component of the AI solution, the brain region parameter, the activity parameter, or the action parameter. [0141; any of the data on the graph reads on this]

With regard to Claim 5:
The method of claim 1, wherein at least one of the brain region parameter or the activity parameter is representative of an activity including at least one of olfactory processing, visual processing, auditory processing, or motion activity. [0152; “tactile, taste, smell, audio, visual”]

With regard to Claim 8:
The method of claim 1, further comprising:
identifying at least one of a second brain region parameter or a second activity parameter; and
selecting a second component of the AI solution based on, at least in part, at least one of the second brain region parameter or the second activity parameter. [0152; the various senses are disclosed; it would have been obvious to one then of ordinary skill in the art to substitute brain activity related to either for the brain activity used in regard to claim 1 above]

This claim is not patentably distinct from claim 1, as it consists entirely of a mere duplication of parts, of no patentable distinction as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Intrator in view of Nel et al. further in view of Denker et al. (U.S. Publication No. 2013/0311925)

With regard to Claim 4:
The method of claim 1, wherein the selected component of the AI solution simulates a processing activity similar to an activity of the at least one brain region indicated by the brain region parameter. 

Intrator and Nel teach the method of claim 1, including the use of AI and a brain region parameter as cited above, but do not explicitly teach simulating brain activity, but it is known in the art.  Denker teaches modeling group interactions of users. [title] He uses “artificial intelligence methods” [0034] in order to “simulate normal human brain activity” that occurs when a person is performing a task, such as that she “attempts to remember or locate information”. [0079] Denker and Intrator are analogous art as each is directed to electronic means for managing information related to human brain activity.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Denker with that of Intrator and Nel in order to allow for semantic awareness across computing applications; [0002] further, it is simply a substitution of one known part for another with predictable results, simply performing Denker’s simulation in place of, or in addition to, Nel’s input; the substitution produces no new and unexpected result.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Intrator in view of Nel et al. further in view of Cecchi et al. (U.S. Publication No. 2016/0256690).

With regard to Claim 6:
The method of claim 1, further comprising: identifying at least one of a second brain region parameter or a second activity parameter; and revising the selected component of the AI solution based on, at least in part, at least one of the second brain region parameter, or the second activity parameter.

Intrator and Nel teach the method of claim 1 but do not explicitly teach revising a component of an AI solution, but it is known in the art.  Cecchi teachs a behavioral analyzer [title] that uses “recorded brain activity” based on human “speech and other additional data” to determine whether to update a “Markov model”. [0072] The effect is a “computer implemented neural simulation system” configured to “derive neural data from muscle contractions or movements of a subject”. [abstract] Cecchi and Intrator are analogous art as each is directed to electronic means for managing information related to brain activity.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Cecchi with that of Intrator and Nels in order to control the therapeutic application of neural stimulation; [0001] further, it is simply a substitution of one known part for another with predictable results, simply revising a model as in Cecchi instead of reusing an existing model as in Intrator; the substitution produces no new and unexpected result.

With regard to Claim 7:
The method of claim 6, further comprising:
identifying a second component of the AI solution based, in part, on the second brain region parameter or the second activity parameter. [id.; the updated model reads on a second component]

This claim is not patentably distinct from claim 6, as it consists entirely of a mere duplication of parts, of no patentable distinction as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Intrator in view of Nel et al. further in view of Sajda et al. (U.S. Publication No. 2019/0101985).

With regard to Claim 9:
The method of claim 8, further comprising assembling the AI solution, the AI solution comprising at least the selected component.

Intrator and Nel teach the method of claim 8 but do not explicitly teach assembling a solution, but it is known in the art.  Sajda teaches a brain – AI interface [title] that uses “direct measurement of brain activity” and other inputs. [0029] It implements this using a “plurality of modules which adapt AI to incorporate latent human cognitive and emotional state information and social signaling cues”. [0065] Sajda and Intrator are analogous art as each is directed to electronic means for managing brain related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sajda with that of Intrator and Nel in order to help a person learn; [0002] further, it is simply a substitution of one known part for another with predictable results, simply using Sajda’s plurality of modules in place of the model of Intrator; the substitution produces no new and unexpected result.

With regard to Claim 10:
The method of claim 9, wherein the assembled AI solution further comprises the second selected component.

Given the teachings used in the rejection of claims 1 and 9, this claim would have been obvious to one then of ordinary skill in the art, as it is simply a substitution of one known part for another with predictable  results, simply using the previously-disclosed component as one of Sajda’s plurality of modules; the substitution produces no new and unexpected result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Poltroak (U.S. Publication No. 2019/0247662) discloses a system which uses neuroenhancement to facilitate learning and performance. [title] It uses “artificial intelligence techniques” to “analyze the neural correlates of a brain state represented in the brain activity data of both the first subject (donor) (or plurality of donors) and the second subject (recipient)”. [1000]. It uses a “shared manifold model”, [0780] and an “algorithm” which includes “several extensions”. [0829]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694